Citation Nr: 1244048	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increase in the amount of special apportionment of the Veteran's disability benefits on behalf of the Appellant and minor child, H. B.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  The Appellant is the Veteran's ex-spouse and the custodian of his minor child, H. B. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this decision, the RO granted a special apportionment of the Veteran's VA disability compensation benefits in the monthly amount of $52.00 to his dependent child, H. B., payable to the appellant, his ex-spouse, as custodian.  The Appellant appealed the amount of this apportionment to the Board. 

The appellant failed to report without explanation for a scheduled Central Office hearing before a Veterans Law Judge in July 2011.  The Veteran also failed to report for this hearing, which was likely due to the fact that he was incarcerated at the time.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

The Board notes that by an April 2010 Special Apportionment Decision, the RO granted a special apportionment of the Veteran's VA disability compensation benefits in the monthly amount of $52.00 to his dependent child, G. G. B., payable to S. D. S., his ex-spouse, as custodian of G. G. B.  In July 2010, the RO received S. D. S.'s Notice of Disagreement with the amount of apportionment.  According to the Board's Veterans Appeals Control and Locator System (VACOLS), the RO issued S. D. S. a Statement of the Case that addressed her special apportionment claim on July 9, 2010.  However, there is no indication either on VACOLS or upon review of the Veteran's claims file, to include his Virtual VA electronic claims file, that S. D. S. took any further action on her claim after receipt of the RO's July 2010 Statement of the Case.  Specifically, S. D. S. did not file a timely Substantive Appeal, or any other written correspondence that could be accepted in lieu of a Substantive Appeal, in response to the RO's issuance of the July 2010 Statement of the Case or within the prescribed appeal period.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2012).  Therefore, the Board finds that it does not have jurisdiction over S. D. S.'s special apportionment claim in the decision below.  


FINDINGS OF FACT

1.  The RO received the Appellant claim for apportionment of the Veteran's disability compensation benefits in December 2009.

2.  The Veteran was in receipt of VA disability compensation benefits at the 70 percent rate during his period of incarceration for a felony conviction from September [redacted], 2009 to November [redacted], 2011. 

3.  In an April 2010 special apportionment decision, the RO granted a monthly apportionment of $52.00 of the Veteran's disability compensation benefits to his minor child, H. B., in the custody of the Appellant, his ex-spouse.  

4.  The Appellant's gross monthly income of $2,600 exceeds her expenses of $1,802.14.  


CONCLUSION OF LAW

The criteria for the Appellant's entitlement, on behalf of the Veteran's minor child, H. B., to an apportionment of the Veteran's VA benefits in the amount of $52.00 are not met.  38 U.S.C.A. §§ 5307, 5313 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.665 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that a claim for a special apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2012).  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Initially, the Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is no evidence or allegation that such procedures have not been followed. 

The Veterans Claims Assistance Act of 2000 (VCAA) includes VA's enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 112. However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  Here, via a February 2010 letter, the RO informed the Appellant to submit evidence of her monthly income and expenses, the amounts the Veteran had contributed toward the support of any minor child who did not live with him and any special needs of the minor child.  The Appellant was instructed to reply to the RO's letter within 30 days.  In an April 2010 letter to the Veteran, the RO informed him that they were proposing to reduce his benefits to $123.00, effective November 22, 2009 because of his incarceration.  The Veteran was requested to submitted evidence to show that this action should not be taken as well as an opportunity to appear at a hearing.  The RO informed the Veteran that he had 60 days to submit evidence to show that the proposed reduction of his benefits should not be undertaken.  In essence, each of the above-cited letters served to provide the Appellant and Veteran of the information and evidence needed to substantiate the claim for an apportionment, notice of the evidence that the Appellant and Veteran were expected to provide, and notice of VA's responsibilities in regard to the application of the apportionment.  

The February 2010 notice was furnished prior the special apportionment notice in April 2010, with which the Appellant has disagreed.  Further, the RO issued the Appellant a Statement of the Case in July 2010 that outlined the pertinent law and regulations.  There is no evidence on file that the Veteran or his representative, Disabled American Veterans, were provided with a copy of the July 2010 Statement of the Case.  There is also no indication that he was provided a copy of the Appellant's substantive appeal.  However, the Board finds that the Veteran is not prejudiced by this error.  


Here, via the above-cited February 2010 letter, as well as an April 2010 letter, the RO provided the Veteran of notice of the special apportionment decision for his three (3) minor children, one of whom is H. B., the minor child of the Appellant, for the period of his incarceration.  By these letters, the Veteran was also invited to submit additional evidence in support of his claim, informed of his right to attend a hearing and advised of his appellate rights.  (See RO's April 2010 letter to the Veteran).  The Veteran did not respond to the RO's April 2010 letter.  The Board finds that even though the Veteran did not receive a copy of the July 2010 Statement of the Case, there is no prejudice to him.  Notably, as discussed below, the outcome of this decision is against the Appellant's appeal.  She is being awarded no additional monies, which means there would be no change to his monthly compensation.  He has also been notified of all the proceedings and invited to participate.  There have also been no allegations of prejudice.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, the Board may proceed with appellate review of the claim.  The Board finds that all necessary due process requirements have been met in this case, and therefore appellate review is proper at this time without prejudice to either interested party.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Merits Analysis

Initially, the Board notes that in the current matter, the Appellant, S. B., the Veteran's ex-spouse, was awarded a special apportionment of the Veteran's VA disability benefits, not a general apportionment.  The Appellant argues that the amount of the special apportionment should be greater than the current $52.00. 

General apportionment regulations

VA law provides that if a Veteran is not living with his or her spouse or his or her children are not in the Veteran's custody, all or any part of the pension payable on account of the Veteran may be apportioned as may be prescribed by the Secretary. See 38 U.S.C.A. § 5302 (West 2002).  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse or if his or her children are not residing with the Veteran and the Veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  See 38 C.F.R. § 3.450.  The United States Court of Appeals for Veterans Claims (Court) has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

A "special" apportionment may be paid where hardship is shown to exist but pension may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451.  It is noted that, ordinarily, a special apportionment of more than 50 percent of a Veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  Id.  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

Apportionment During Incarceration

A veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R.§ 3.665.  Benefits for dependents of an incarcerated veteran may only be apportioned on the basis of individual need.  See 38 C.F.R. § 3.665(e)(1).  In determining individual need consideration shall be given to such factors as the apportionee's claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id. 

III. Merits Analysis

The Appellant seeks an special apportionment of the Veteran's VA disability benefits, on behalf of the Veteran's minor child, H. B., in an amount greater than $52.00, during his period of incarceration (i.e. December [redacted], 2009 to November [redacted], 2011).  (See Appellant's December 2009 statement to VA and VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, dated and signed by the Appellant in December 2009; and letter to the Veteran, dated in mid-December 2011, uploaded to the Veteran's Virtual VA electronic claims file, reflecting that he was released from incarceration on November [redacted], 2011).  

The Board has considered the evidence of record and the contentions of the Appellant, but finds that the evidence of record does not support an increase in the amount of apportionment to the Appellant, on behalf of her and the Veteran's minor child, H. B., in excess of $52.00.  

At the outset, the Board notes that during his period of incarceration from  December [redacted], 2009 to November [redacted], 2011, the Veteran received just over $120 a month after his remaining disability benefits were apportioned to the Appellant, on behalf of H. B., and two of his other minor children, L. P and G. G. B.  (See RO's April 2012 letter to the Veteran).  The Board notes that the $52.00 apportioned to the appellant on behalf of H. B., is the additional amount payable for a dependent child of a Veteran receiving 70-100 percent disability compensation.   (See Veterans Compensation Benefit Rate Table, effective December [redacted], 2009).

During the appeal period, the Appellant also provided a report of income and expenses in February 2010 for her and H. B..  Her itemized household expenses were $1,802.14 with a net monthly income of $2,600.  (See VA Form 21-4138, Statement In Support of Claim, dated and signed by the Appellant in February 2010).  Thus, without consideration of an apportionment of the Veteran's disability benefits, the Appellant's income exceeded her expenses for basic living necessities by $797.86.  There was no monthly deficit.  She also had $100.00 in a saving and bank deposit account and a motor vehicle with an estimated worth of $23,000.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Appellant in February 2010).  The Appellant also reported that she had an "Indian card " for H. B.'s medical care and that her mother helped to care for him when she had to work.  Id.  Thus, during the Veteran's period of incarceration, the Appellant's basic living necessities were met.  Hardship contemplates an inability to pay for essentials such as food, clothing, shelter or medical expenses.  Such deprivations are not shown in this case.  

Overall, the Appellant's minor child, H. B., has not been shown to be the Veteran's only dependent for the period during his incarceration (i.e., December [redacted], 2009 to November [redacted], 2011).  The Appellant has provided information relative to her monthly expenses, and as noted above, her income exceeds expenses by more than a marginal amount.  In her itemized list of expenses, there were no special needs indicated for H. B.  There is no indication that the Appellant and H. B. have been deprived of adequate food, clothing, or shelter and that the special apportionment should be greater than $52.00.  Based on the foregoing, the Board finds that the Veteran's claim for an increased in the amount of the special apportionment should be denied.  

In reaching this determination, the Board acknowledges the Appellant's statements to the effect that the Veteran was in arrears of court-ordered child support payments.  She must, however, avail herself of the legal remedies afforded by her state to collect from the Veteran the due but unpaid child support. 


ORDER

Entitlement to an increased in the amount of special apportionment of the Veteran's VA disability benefits in excess of $52.00 on behalf of the Appellant and minor child, H. B., is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


